Order of the Family Court, Bronx County, entered June 9, 1966 directing appellant to pay $20 a week and post a cash bond for $500 or serve four months in the workhouse, unanimously modified, on the law and facts, to the extent of vacating provision for bond and workhouse sentence and directing the appellant to pay $10 a week and otherwise affirmed, without costs or disbursements. The appellant was offered and refused an adjournment to obtain counsel. We find the award of the Family Court excessive in the light of appellant’s financial condition. Concur ■— Steuer, J. P., Capozzoli, Rabin and McNally, JJ.